Title: From Thomas Jefferson to Joseph H. Nicholson, 1 March 1803
From: Jefferson, Thomas
To: Nicholson, Joseph H.


          
            Dear Sir
            Washington Mar. 1. 1803.
          
          You recommended to me some time ago mr Thos. Rodney of Delaware for an appointment. nothing has yet turned up. in your letter you do not say whether he is a lawyer or not. if he is, it is possible he may suit as a Commissioner for the Missisipi land titles, and we might give him the most favorable berth which will be in the Eastern district, where the business will be short, & probably finished in the winter. will you be so good as to inform me on this subject, & favor me with your opinion? at the same time I must pray that not a word may be said to him or any other on the subject, as very serious embarrassments have sometimes occurred from a previous knolege of a designation to office.   Accept my friendly salutations & assurances of high respect.
          
            Th: Jefferson
          
        